Citation Nr: 1750295	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Carl Price, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to March 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for posttraumatic stress disorder (PTSD) and a rating in excess of 20 percent for diabetes mellitus.  

In September 2010, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The case was remanded by the Board in January 2011 for further development of the evidence, including the association of all available VA clinical records pertaining to the Veteran's diabetes mellitus.  This was accomplished and this matter was returned for further appellate consideration.  Service connection for other specified trauma and stressor-related adjustment-like disorders with prolonged duration of more than six months (claimed as PTSD) was granted prior to return of the case to the Board and is no longer at issue.  


FINDING OF FACT

Throughout the appeal, the Veteran's diabetes mellitus has required oral medication and insulin with regulation of diet, but without regulation of activities.  



CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, with erective dysfunction, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in June 2009 and January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including those records requested on remand by the Board, have been secured.  The Veteran was scheduled for a VA medical examination in May 2010, but the examination was not conducted as the Veteran then stated that he did not wish to pursue his appeal for an increased rating.  (He later indicated that he wished to pursue his appeal.)  The Board finds that an examination is not necessary in this case; the VA treatment records that have been obtained are sufficient to ascertain the Veteran's eligibility for a rating in excess of 20 percent for this disability.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2017).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Diabetes Mellitus

Service connection for diabetes mellitus was granted by the RO in a January 2002 rating decision.  The current 20 percent disability rating was awarded under the provisions of Code 7913.  The rating has been in effect since that time.  A May 2002 rating decision rated the Veteran's type II diabetes mellitus with his erectile dysfunction, noting that any complications that are noncompensable, such as his erectile dysfunction, are considered part of the diabetic process and are included in the evaluation assigned to the diabetes, mellitus, type II.

For diabetes mellitus that is manageable by restricted diet only, a 10 percent rating is warranted.  For diabetes mellitus requiring insulin and restricted diet, or; requiring an oral hypoglycemic agent and a restricted diet, a 20 percent rating is warranted.  For diabetes mellitus requiring insulin, a restricted diet and regulation of activities, a 40 percent rating is warranted.  For diabetes mellitus, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, a 60 percent rating is warranted.  For diabetes mellitus, requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, a 100 percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.

The Court has held that the rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, requiring not only evidence of insulin dependence and restricted diet, but also evidence of regulation of activities.  "Regulation of activities" is defined by Diagnostic Code7913 as the "avoidance of strenuous occupational and recreational activities."  After a discussion of the regulatory history of Diagnostic Code 7913, the Court concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Review of VA outpatient treatment records shows that, while the Veteran has been taking oral medication and using insulin since his claim for increased rating was received, there is no indication that his activities have been medically regulated.  In this regard, it is noted that a treatment record dated in February 2010 reported that the Veteran walked between one-half and one mile per day while at work.  In October 2011, it was noted that he had leg pain that caused him to restrict his physical activity, but this was considered to be due to peripheral vascular disease.  In April 2012, he reported that he wished to exercise more often but that there were "not enough hours in the day."  In December 2013, it was reported that he took oral medication and Humalog and that he walked sixteen total floors at work per day and wished he could exercise more often.  In April 2015, it was noted that he was able to accomplish 20 minutes of moderate physical activity per week, but was advised to increase his activity level to between 150 minutes and 300 minutes per week.  In September 2015, it was noted that he became short of breath with physical activity, but that he did walk "a lot."  A notation in January 2016 shows that the got a lot of physical activity while at work.   

Given the treatment records showing that the Veteran has been advised to increase his physical activity rather than regulate his activities, the Board finds that an essential element for a 40 percent rating has not been demonstrated at any time during the appeal period.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 



ORDER

An increased rating for diabetes mellitus in excess of 20 percent is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


